ORDER

PER CURIAM.
John Slaven (“Defendant”) appeals the judgment entered upon his conviction by a jury of three counts of sodomy, section 566.060.8 RSMo 1994, for which he was sentenced to three consecutive prison terms of twenty years.
We have reviewed the briefs of the parties and the record on appeal and find no error of law or abuse of discretion. An extended opinion would be of no prece-dential value. We have, however, provided the parties with a memorandum opinion, for them use only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 80.25(b).